DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 1, 2022 has been entered.

 Response to Arguments
Applicant’s arguments, see page 5, filed March 1, 2022, with respect to claims 3-8 and 11-18 have been fully considered and are persuasive.  The rejection of October 1, 2022 has been withdrawn. 

Allowable Subject Matter
Claims 3-8 and 11-18 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 3 and 11, the prior art of record does not teach or render obvious a method for converting a Cyan, Magenta, Yellow and White toner printer to print one or more non-standard 
“wherein said RIP software allows for remapping of said CMYW toner printer, such that the converted toner printer prints using said non-standard toner from different cartridge positions,” [emphasis added].
Zhang et al. US 5 A1 teaches converting a CMYK printer to a white printer or non-standard printer, and suggests replacing a white toner printer with a non-standard toner printer (¶0064). However, Zhang fails to teach or suggest inserting the non-standard toner in different positions within the printer.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA L ELEY whose telephone number is (571)272-9793. The examiner can normally be reached Monday-Friday 8:30 AM - 5:00 PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Jr. Lindsay can be reached on (571)272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Jessica L Eley/Examiner, Art Unit 2852